



COURT OF APPEAL FOR ONTARIO

CITATION: 2484234 Ontario Inc. v. Hanley
    Park Developments Inc., 2020 ONCA 293

DATE: 20200507

DOCKET: C67171

Tulloch, van Rensburg and
    Zarnett JJ.A.

BETWEEN

2484234 Ontario Inc.

Applicant (Appellant)

and

Hanley Park Developments Inc.

Respondent (Respondent)

Richard P. Quance, for the appellant

Howard J. Alpert and Vivian Xu, for the
    respondent

Heard: February 7, 2020

On appeal from the judgment of Justice Jane
    Ferguson of the Superior Court of Justice, dated June 13, 2019 with reasons
    reported at 2019 ONSC 3696.

COSTS ENDORSEMENT


[1]

By reasons dated April 29, 2020 (2020 ONCA 273),
    the appellants appeal was allowed, and costs of the appeal were awarded to the
    appellant. The parties were invited to make submissions, in writing, on the
    disposition of the costs below. Counsel for the appellant has advised that the
    parties have now reached agreement on these costs.

[2]

In accordance with the agreement of the parties,
    costs of the proceedings in the Superior Court, fixed in the sum of $30,000 all
    inclusive, shall be paid by the respondent to the appellant.

M. Tulloch J.A.

K. van Rensburg J.A.

B. Zarnett J.A.


